Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101

	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 
The independent claim 1 recite determining, by a first device and based on (1) an identifier of the first device or (2) an identifier of a second device, whether the first device is eligible to send a message to the second device with a first strength of encryption that is higher than a second strength of encryption; in accordance with a determination that the first device is eligible to send the message to the second device with the first strength of encryption, sending, by the first device, the message with the first strength of encryption; and in accordance with a determination that the first device is not eligible to send the message to the second device with the first strength of encryption, sending, by the first device, the message with the second strength of encryption. The claims nonetheless recite an unpatentable abstract idea. They teach a set of mental processes and calculation steps. This judicial exception is not integrated into a practical application because the claimed processes do not transform the collected data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception to improve the functioning of a machine, or add any other meaningful or unique limitation.
Claim 1 is therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 2-9, are directly/indirectly depends from claim 1, thus agonizes the similar deficiency as claim 1.
The independent claim 10 recite determining, by a first device and based on (1) an identifier of the first device or (2) an identifier of a second device, whether the first device is eligible to send a message to the second device with a first strength of encryption that is higher than a second strength of encryption; in accordance with a determination that the first device is eligible to send the message to the second device with the first strength of encryption, sending, by the first device, the message with the first strength of encryption; and in accordance with a determination that the first device is not eligible to send the message to the second device with the first strength of encryption, sending, by the first device, the message with the second strength of encryption. The claims nonetheless recite an unpatentable abstract idea. They teach a set of mental processes and calculation steps. This judicial exception is not integrated into a practical application because the claimed processes do not transform the collected data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception to improve the functioning of a machine, or add any other meaningful or unique limitation.
Claim 10 is therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 11-15, are directly/indirectly depends from claim 10, thus agonizes the similar deficiency as claim 10.
The independent claim 16 recite determine, based on (1) an identifier of the electronic device or (2) an identifier of a second device, whether the electronic device is eligible to send a message to the second device with a first strength of encryption that is higher than a second strength of encryption; in accordance with a determination that the electronic device is eligible to send the message to the second device with the first strength of encryption, send the message with the first strength of encryption; and in accordance with a determination that the electronic device is not eligible to send the message to the second device with the first strength of encryption, send the message with the second strength of encryption. The claims nonetheless recite an unpatentable abstract idea. They teach a set of mental processes and calculation steps. This judicial exception is not integrated into a practical application because the claimed processes do not transform the collected data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception to improve the functioning of a machine, or add any other meaningful or unique limitation.
Claim 16 is therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 17-20, are directly/indirectly depends from claim 16, thus agonizes the similar deficiency as claim 16.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-16, 18-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kumoluyi et al. [US 20150044994]. 

As per claim 1, Kumoluyi teaches:
A method, (Abstract) comprising: 
determining, by a first device and based on (1) an identifier of the first device or (2) an identifier of a second device, (i.e. The intruder identifier 440 receives data from the intruder detector 410 regarding detected intruders. The intruder identifier 440 determines the identity of an intruder and whether the intruder is in fact a trusted device or not; ¶ 0036) whether the first device is eligible to send a message to the second device with a first strength of encryption that is higher than a second strength of encryption; (i.e. Upon determining the presence of the intruder WTRU 350 at position B, the network raises the security level, for example, the encryption key length may be set at 128 bits; ¶ 0030; When an intruder WTRU 350 is positioned outside the trust zone at position A, the network security level is set as desired for trusted communications. Typically, this security level setting will be a relatively low level of security so that a higher level of data throughput is achieved. For example, where the network is using WEP encryption to secure wireless communications, a relatively low level of security is a 64 bit. key, or no key at all. When the intruder WTRU 350 enters the trust zone 340 at position B, various security sensors determine the likely presence of an intruder. Upon determining the presence of the intruder WTRU 350 at position B, the network raises the security level, for example, the encryption key length may be set at 128 bits. The network attempts to identify intruder WTRU 350)
in accordance with a determination that the first device is eligible to send the message to the second device with the first strength of encryption, sending, by the first device, the message with the first strength of encryption; (i.e. Upon determining the presence of the intruder WTRU 350 at position B, the network raises the security level, for example, the encryption key length may be set at 128 bits: ¶ 0030; When an intruder WTRU 350 is positioned outside the trust zone at position A, the network security level is set as desired for trusted communications. Typically, this security level setting will be a relatively low level of security so that a higher level of data throughput is achieved. For example, where the network is using WEP encryption to secure wireless communications, a relatively low level of security is a 64 bit. key, or no key at all. When the intruder WTRU 350 enters the trust zone 340 at position B, various security sensors determine the likely presence of an intruder. Upon determining the presence of the intruder WTRU 350 at position B, the network raises the security level, for example, the encryption key length may be set at 128 bits. The network attempts to identify intruder WTRU 350) and 
in accordance with a determination that the first device is not eligible to send the message to the second device with the first strength of encryption, sending, by the first device, the message with the second strength of encryption. (i.e. When the intruder identifier 440 determines an intruder is in fact a trusted device, the security level controller 450 may lower the security level to a lower security level, thereby increasing data rates; ¶ 0037)

As per claim 2, Kumoluyi teaches:
The method of claim 1, wherein determining whether the first device is eligible comprises determining whether the first device is eligible based on both the identifier of the first device and the identifier of the second device. (i.e. The intruder identifier 440 receives data from the intruder detector 410 regarding detected intruders. The intruder identifier 440 determines the identity of an intruder and whether the intruder is in fact a trusted device or not. As disclosed above, various authentication methods may be used in identifying and determining the trustworthiness of the intruder; ¶ 0036)

As per claim 3, Kumoluyi teaches:
The method of claim 1, wherein determining whether the first device is eligible further comprises determining whether the first device is eligible based on whether the second device has sent a previous message to the first device. (i.e. (including message authentication codes) ¶ 0034; and ¶ 0036: The intruder identifier 440 receives data from the intruder detector 410 regarding detected intruders. The intruder identifier 440 determines the identity of an intruder and whether the intruder is in fact a trusted device or not. As disclosed above, various authentication methods may be used in identifying and determining the trustworthiness of the intruder)

As per claim 4, Kumoluyi teaches:
The method of claim 3, wherein determining whether the first device is eligible based on whether the second device has sent the previous message to the first device is based on message data stored at the first device. (i.e. (including message authentication codes) ¶ 0034; and ¶ 0036: The intruder identifier 440 receives data from the intruder detector 410 regarding detected intruders. The intruder identifier 440 determines the identity of an intruder and whether the intruder is in fact a trusted device or not. As disclosed above, various authentication methods may be used in identifying and determining the trustworthiness of the intruder)

As per claim 5, Kumoluyi teaches:
The method of claim 1, wherein the identifier of the first device comprises at least a portion of a phone number associated with the first device. (i.e. Where the intruder is a wireless communication device, identification of the intruder may occur, for example, via polling, signaling, referencing a database, remote attestation, whereby a challenger can ascertain the security properties of an intruding device, RF channel sensing, and/or CIR signatures. Various other identification techniques are well known in the art; ¶ 0025)

As per claim 6, Kumoluyi teaches:
The method of claim 5, wherein the portion of the phone number includes at least one of a country code, an area code, or a regional code. (i.e. code:  ¶ 0034, and ¶ 0025: Where the intruder is a wireless communication device, identification of the intruder may occur, for example, via polling, signaling, referencing a database, remote attestation, whereby a challenger can ascertain the security properties of an intruding device, RF channel sensing, and/or CIR signatures. Various other identification techniques are well known in the art)

As per claim 8, Kumoluyi teaches:
The method of claim 1, further comprising, after sending the message with the second strength of encryption by the first device: receiving a message from the second device at the first device; and sending a subsequent message, by the first device to the second device, with the first strength of encryption based on receiving the message. (i.e.  raises the security level to a more secure security level: ¶ [0037] The node 400 further includes a security level controller 450 for determining and managing the security level of the communication system. The security level controller 450 receives data regarding the identity and trust status of a detected intruder from the intruder identifier 440. When the intruder identifier 440 determines an intruder is not a trusted device, the security level controller 450 raises the security level to a more secure security level. When the intruder identifier 440 determines an intruder is in fact a trusted device, the security level controller 450 may lower the security level to a lower security level, thereby increasing data rates. Alternatively, an intermediate security level may be utilized, as desired, according to operator preference. In a preferred embodiment, when a security level has previously been elevated upon detection of an intruder within the trust zone, the security level is maintained in an elevated state upon determination that the intruder is not a trusted device. The elevated security state may be the same or different from the security level in place prior to detection of the intruder. The security level controller 450 communicates changes in the security level and the presence of both trusted and not trusted intruders to other node)

As per claim 9, Kumoluyi teaches:
The method of claim 1, wherein determining whether the first device is eligible further comprises determining whether the first device is eligible based on a locally determined trustworthiness score for the first device. (i.e. within the trust zone of the network: ¶ [0032] WTRUs that are within the trust zone of the network. For example, referring again to FIG. 3, intruder WTRU 360 that is in fact a trusted WTRU, moves inside the trust zone 340 to position E).

Claims 10-15 are the non-transitory computer-readable medium claims corresponding to method claims 1-6 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claims 16, 18-20 are the apparatus claims corresponding to method claims 1, 7-9, 5 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kumoluyi et al.  in view of Cooper et al. [US 20140274171].

As per claim 7, Kumoluyi teaches all the particulars of the claim except wherein sending the message with the second strength of encryption comprises sending a short-message service (SMS) message via an SMS server, and wherein sending the message with the first strength of encryption comprises sending an encrypted message via a server other than the SMS server. However, Cooper teaches in an analogous art, that the method of claim 1, wherein sending the message with the second strength of encryption comprises sending a short-message service (SMS) message via an SMS server, and wherein sending the message with the first strength of encryption comprises sending an encrypted message via a server other than the SMS server. (i.e. sending the SMS via SMS server; ¶ 0022) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to including wherein sending the message with the second strength of encryption comprises sending a short-message service (SMS) message via an SMS server, and wherein sending the message with the first strength of encryption comprises sending an encrypted message via a server other than the SMS server in order to provide a method of mobile messaging service message is received from a messaging source via a node of a mobile communication network.

Claim 17 is the apparatus claim corresponding to method claim 7 respectively, and rejected under the same rational set forth in connection with the rejection of the above claim.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892 for cited references and the prior art made of record.

US 9473534 discloses: 
A system and method are provided for switching between messaging security policies. The method includes determining that a messaging security policy for the electronic device has been downgraded from a higher security level to a lower security level; and removing protected content on the electronic device that has been subjected to the higher security level. Removing protected content can include any one or more of removing access to at least one protected instant messaging group, removing at least one multiparticipant instant messaging conversation, and removing at least a portion of protected content from within a one-to-one conversation with an instant messaging contact. 

CA 2893764 discloses:
A method, communication device and computer program product communicate between the communication device and a second communication device using an instant messaging application. The first device receives contact information identifying the second communication device and determines a contact type for the second communication device from the contact information. If the contact type is a first contact type, the contact information is stored in a first partition of a memory of the communication device. If the contact type is a second contact type, the contact information is stored in a second partition of the memory. The partitions may employ different encryption schemes or one partition may be is unencrypted. A third party has access and control over the second partition. The device communicates with the second communication device using a security policy associated with the contact type.


De Santis, Alfredo, et al. "An extensible framework for efficient secure SMS." 2010 International Conference on Complex, Intelligent and Software Intensive Systems. IEEE, 2010.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641